IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
Vv. ID# 1206022379

CHRISTOPHER E. CRAIG,

Defendant

SS ae ee ee

Submitted: August 1, 2019
Decided: August 29, 2019

On Defendant’s Motion for Postconviction Relief. DENIED.
On Defendant’s Motion for Appointment of Counsel. DENIED.

ORDER

Barzilai K. Axelrod, Esquire, Department of Justice, Wilmington, Delaware,
Attorney for the State.

Christopher E. Craig, Sussex Correctional Institution, Georgetown, Delaware, pro
Se.

COOCH, R.J.

This 29th day of August, 2019, upon consideration of Defendant’s motions, it
appears to the Court that:

1. On November 5, 2012, Christopher E. Craig (“Defendant”) pled nolo
contendere to one count of Promoting Prison Contraband.! Defendant
was sentenced to twelve months at level five incarceration. At the time
of the plea and sentencing, Defendant was serving consecutive level
five sentences of twenty years for Possession of a Deadly Weapon

 

' Sentencing Order, State v. Craig, ID# 1206022379, D.I. 9 (Nov. 5, 2012).

1
During the Commission of a Felony (““PDWDCF’’), and eighteen years
for Murder Second Degree. Defendant was sentenced on the PDWDCF
and the Murder Second Degree charges on May 16, 1997. Defendant
now has a total consecutive sentence of thirty-nine years at level five
incarceration. As a consequence of his 2012 plea, Defendant lost all
accumulated prison good time pursuant to 11 Del. C. § 4382(a). On July
22, 2019, Defendant filed a pro se Motion for Postconviction Relief and
Motion for Appointment of Counsel.

In his Motion for Postconviction Relief, Defendant raises two grounds
for relief. First Defendant claims that his trial counsel was ineffective
for allegedly not informing Defendant that a plea to a criminal charge
while Defendant was incarcerated would result in the forfeiture of
accumulated good time.* Defendant argues that his lack of knowledge
of the “direct and automatic consequence” of his plea renders it
unknowingly made and invalid.? Second, Defendant claims that
forfeiture of his accumulated good time pursuant 11 Del. C. §.4382(a)
without an order by the Court violated his right to due process.*

Rule 61 is the remedy for defendants “in custody under a sentence of
this court seeking to set aside the judgment of conviction[.]”° Rule 61
delineates certain “bars to relief’ which prevent a defendant from
seeking relief in certain circumstances.° Under Rule 61(i)(1), a motion
for postconviction relief “may not be filed more than one year after the
judgment of conviction is final[.]’’ Defendant filed his motion nearly
seven years after his sentencing. His motion is not timely, and therefore
procedurally barred. The Court cannot consider the substantive merits
of his untimely motion.

Additionally, Defendant’s request for appointment of counsel is denied.
The Court “may appoint counsel for an indigent movant's first timely
postconviction motion and request for appointment of counsel if the

 

2 See Def.’s Mot. for Postconviction Relief at 1, D.I. 12 (July 22, 2019).

3 Id.

4 See id. at 4—5.

> Del. Super. Ct. Crim. R. 61(a)(1).
6 Del. Super. Ct. Crim. R. 61(i).

7 Del. Super. Ct. Crim. R. 61(i)(1).
motion seeks to set aside a judgment of conviction that resulted from a
plea of guilty or nolo contendere only if’ the Court determines that:

(1) the conviction has been affirmed by final order upon direct
appellate review or direct appellate review is unavailable; (ii) the
motion sets forth a substantial claim that the movant received
ineffective assistance of counsel in relation to the plea of guilty or
nolo contendere; (ii1) granting the motion would result in vacatur of
the judgment of conviction for which the movant is in custody; and
(iv) specific exceptional circumstances warrant the appointment of
counsel.”

Defendant’s motion is not timely, and does not meet any of the
enumerated requirements in Rule 61(e)(1)-(iv). Thus, Defendant is not
entitled to appointment of counsel.

For the foregoing reasons, Defendant’s Motion for Postconviction Relief is

DENIED. Defendant’s Motion for Appointment of Counsel is DENIED.

IT IS SO ORDERED.

Richard R. Cooch, R.J.

cc: Prothonotary
Investigative Services

 

8 Del. Super. Ct. Crim. R. 61(e)(3) (emphasis added).
? Id.

Oo